DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 17/450,927 filed on 10/14/2021.
Status of Claims:
Claims 1-7 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/14/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed inventions do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.
Claim 6 is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because in giving the term its plain meaning, the claimed “computation device” is considered to include software per se. Software per se is not statutory as they fail to fall into one of the four statutory categories of invention.
Claim 7 is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because in giving the term its plain meaning, the claimed “computation device” is considered to include software per se. Software per se is not statutory as they fail to fall into one of the four statutory categories of invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aseev (US PGPUB 20200372043) “Aseev".
Regarding claim 1, Aseev teaches a distributed ledger management method implemented by a predetermined management node configured to perform processing, comprising: building a distributed ledger node for endorsement in restoration of a distributed ledger system or addition of a distributed ledger node (Fig. 4 & [0039]:The system is directed to launching new nodes in blockchain network, in accordance with exemplary aspects of the present disclosure…[0040] The method begins where the chain controller issues a request to generate a backup or snapshot for all unique nodes in the blockchain network (distributed ledger node for endorsement), or at least a snapshot of a single node in each of the various ledgers in a blockchain network. The backup and recovery controller creates the snapshots and stores the snapshots in an archive. Thus, the system generates copies of distributed ledger nodes for purposes such as to add new ledger node to the blockchain system); giving a state database copied from an existing node to the distributed ledger node for endorsement to perform the endorsement and setting the distributed ledger node for endorsement as a broadcast destination of a transaction ([0047]: The chain controller of the system retrieves the generated snapshot (state database). The generated snapshot matches the node sync mode assigned to the new node. In some aspects, if the new node does have access to the private ledger, the chain controller performs a lookup for the correct snapshot in the archive. The new node is created using the retrieved correct snapshot. In some aspects, the chain controller retrieves a most recently created snapshot of a node in the blockchain network by issuing a request to the backup and recovery controller. Thus, the new node or distributed ledger node obtains the corresponding data/snapshot with a correct state that was previously created by the blockchain system…[0048]: The chain controller of the system loads the snapshot onto the new node such that the blockchain comprised in the snapshot is imported without individually downloading and verifying the blocks of the blockchain); and monitoring a status of block recalculation that is based on a block at a certain time point and that is performed in a normal distributed ledger node for the restoration or the addition and changing the broadcast destination of the transaction to the normal distributed ledger node when calculation of a latest block is detected ([0047]: The generated snapshot matches the node sync mode assigned to the new node. In some aspects, if the new node does have access to the private ledger, the chain controller performs a lookup for the correct snapshot in the archive. The new node is created using the retrieved correct snapshot. In some aspects, the chain controller retrieves a most recently created snapshot of a node in the blockchain network by issuing a request to the backup and recovery controller, based on the current time indicated in the new node request, or in some aspects, the time the new node request is received at the chain controller. In some aspects, a label is given to each snapshot, per cloud and per region, and the chain controller identifies the most recent snapshot based on a search of the labels in the archive… [0048]:The snapshot being loaded onto the new node is of a preexisting node and the blockchain may already be verified (in a manner, the preexisting nodes' data is being duplicated) by the blockchain network. As a result, the snapshot can be loaded onto the new node without the new node needing to re-verify each block/transaction. [0049]: The new node is synchronized with changes that occurred after a timestamp of the creation of the snapshot. Thus, the system compares and calculates the time indicated by the new node and determine which snapshot or ledger node is most appropriate to create the new node and also synchronizes the new node with the latest block).  
Regarding claim 2, Aseev teaches all of the limitations of claim 1. Aseev further teaches wherein, in the restoration or the addition, the management node is configured to further perform processing of obtaining the latest state database from a predetermined existing node and copying the state database ([0047]: The new node is created using the retrieved correct snapshot. In some aspects, the chain controller retrieves a most recently created snapshot of a node in the blockchain network by issuing a request to the backup and recovery controller, based on the current time indicated in the new node request, or in some aspects, the time the new node request is received at the chain controller. In some aspects, a label is given to each snapshot, per cloud and per region, and the chain controller identifies the most recent snapshot based on a search of the labels in the archive.).  
Regarding claim 3, Aseev teaches all of the limitations of claim 1. Aseev further teaches wherein the management node is configured to further perform processing of building the normal distributed ledger node ([0048]: The snapshot being loaded onto the new node is of a preexisting node and the blockchain may already be verified…[0049]: The new node is synchronized with changes that occurred after a timestamp of the creation of the snapshot. Thus, the system builds a ledger node that is synchronized and updated accordingly comparing to the state of the other nodes).
Regarding claim 5, Aseev teaches all of the limitations of claim 1. Aseev further teaches wherein the management node is configured to reduce data volume in a target of the restoration or the addition by not giving a block to the distributed ledger node for endorsement ([0043]: In some aspects, synchronization may be performed with or without pruning (i.e., reducing storage requirements by enabling deletion of old blocks). In some aspects, synchronization may be performed with or without maintaining a full transaction index. Thus, blocks could not be given to a ledger node during the synchronization process to reduce the storage of the ledger node).  
Regarding claim 6, the disclosed method performs all the limitations performed by the system as shown in claim 1. Please refer to claim 1 as shown above.
Regarding claim 7, the disclosed method performs all the limitations performed by the system as shown in claim 1. Please refer to claim 1 as shown above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Aseev (US PGPUB 20200372043) “Aseev" in view of Wince et al (US PGPUB 20200090188) “Wince”.
Regarding claim 4, Aseev teaches all of the limitations of claim 1. Aseev does not explicitly teach wherein the management node is configured to further perform processing of deleting the distributed ledger node for endorsement after changing the broadcast destination to the normal distributed ledger node.
Wince teaches the management node is configured to further perform processing of deleting the distributed ledger node for endorsement after changing the broadcast destination to the normal distributed ledger node ([0039]: Each entity  may include at least one endorsing peer that hosts or has access to at least one smart contract, and is capable of endorsing proposed transactions. A peer may temporarily be given or lose “endorsing peer” status, depending on requirements of the DEM system (e.g. reconstituting ledgers after data loss, etc.)…[0040]: An endorsing peer is able to provide a simple yes or no on a proposed transaction. If the peer is able to fulfill a smart contract related to the proposed transaction, it may “sign” the transaction and pass it to the orderer. Thus, the endorsing peer of the system endorses transactions and pass it to the orderer subsequently).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Wince teachings in the Aseev system. Skilled artisan would have been motivated to incorporate the functions of the endorsing peer taught by Wince in the Aseev system to validate the data and transfer subsequently to reduce data volume required in the system. This close relation between both of the references highly suggests an expectation of success. 
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./             Examiner, Art Unit 2153                                                                                                                                                                                           
/KRIS E MACKES/Primary Examiner, Art Unit 2153